Citation Nr: 0918528	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 
with the U.S. Army, and from January 1991 to May 1991 and 
April 2003 to March 2004 with the U.S. Air Force, with 
additional reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

A skin disorder did not originate during the first period of 
active service; a chest wall lipoma was noted prior to 
entrance into his second period of service and underwent no 
increase in severity during that service or subsequent 
service; and an epidermal cyst and neck lipoma were first 
noted after his discharge from active duty.


CONCLUSION OF LAW

A skin disorder, diagnosed as lipoma and epidermal cyst, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran in a May 2005 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
also provided the Veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  This claim was 
last adjudicated in April 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records and post-service private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran filed a claim for service connection for a skin 
condition in May 2005.  On his application he denied any 
environmental exposures.  Along with his claim he provided a 
private physician's statement that the Veteran had a lipoma 
and an epidermal cyst.  The statement noted that both lesions 
were benign and were removed.  The Veteran also provided two 
pathology reports as evidence of his skin condition.  From a 
specimen collected in February 2005, a pathology report 
diagnosed the Veteran's abdominal wall mass as a ruptured and 
inflamed epidermal cyst.  The pathology report noted that 
soft tissue mass on the Veteran's right sub costal and 
posterior neck were excised in July 2004.  The description on 
the report lists two specimens, one labeled the "right sub 
costal mass" and one labeled the "soft tissue mass 
posterior neck."  The diagnosis for both specimens was 
lipoma.

As noted above, in May 2005, the RO notified the Veteran of 
the information and evidence that is needed to substantiate a 
claim for service connection, and requested that the Veteran 
provide an authorization and consent to release information 
form for each health care provider the Veteran felt may have 
had treatment information that would benefit his claim.  The 
Veteran did not respond to the notification with additional 
evidence or provide consent to release forms for any 
providers where he had received health care.  The only basis 
asserted by the Veteran's representative is that the lipoma 
was noted in his service treatment records.

A review of the Veteran's service treatment records does not 
reveal that the Veteran ever complained of or was treated for 
a skin condition or growth on his abdomen or neck.

Service records do indicate that the Veteran had two other 
skin abnormalities, noted on examinations.  The earliest 
notation regarding the Veteran's skin was from a U.S. Air 
Force examination from November 1982, just prior to the 
Veteran beginning his reserve service.  The examiner noted 
that the Veteran had abnormal identifying body marks/scars, 
including (what appears to be) a pedunculated mole on the 
Veteran's chest.  A December 1986 periodic reserve 
examination noted, under "skin/lymphatics," that the 
Veteran had a possible 5 cm lipoma on his right chest wall.  
The Veteran was called to active duty from January 1991 to 
May 1991.  A periodic reserve examination from March 
1991(during active duty) noted that the Veteran had a 5 cm 
freely movable tumor under his right breast.  An April 1996 
periodic reserve examination noted the right upper quadrant 
lipoma, and noted that it "had been there for years."

Though the April 1996 examination noted that the lipoma had 
been there for years, service treatment records for the 
Veteran from his service with the U.S. Army from June 1967 to 
June 1969 do not note any abnormalities in regards to the 
Veteran's skin.  The Veteran's June 1969 separation 
examination noted that he had normal skin/lymphatics, and no 
identifying body marks.  The Veteran himself also did not 
note any tumor/growth/cyst on the June 1969 separation 
examination.

As noted by the Veteran's June 1969 separation examination, 
the Veteran did not have a skin condition or growths during 
his U.S. Army active service.  Though the Veteran was on 
active service during the March 1991 examination that noted a 
tumor on his chest, the December 1986 reserve examination 
shows that this tumor or lipoma was present prior to his re-
entry into active service.  The November 1982 examination 
noted a skin abnormality, however, the handwriting is nearly 
illegible, and so it is not possible to say whether the 
examiner was noting the Veteran's lipoma prior to his entry 
into reserve service.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
added that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).

In order to support a finding of aggravation, the evidence 
must establish that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) 
(2008).  

Here, the evidence of record shows that a 1986 examination of 
the Veteran, prior to his re-entry into active service in 
January 1991, noted the Veteran's skin abnormality of the 
lipoma on his chest.  The examinations from March 1991 and 
April 1996 continue to note the lipoma.  Thus, the record 
clearly and unmistakably establishes that the "5 cm right 
chest wall" lipoma existed prior to his January 1991 
entrance on active duty.  The March 1991 examination noted 
that the lipoma did not change in size from the December 1986 
examination.  The April 1996 examination noted that the 
lipoma "had been there for years."  Other medical records 
contained in the claims folder do not mention treatment for 
or complaints regarding the right chest wall lipoma.  In 
fact, though the claims file shows that a lipoma was on the 
Veteran's chest in 1996 and that he had a lipoma removed from 
his chest in July 2004, post deployment medical assessments 
from June 2004, filled out by the Veteran, noted that the 
Veteran was not bothered by any skin diseases or any 
tumors/growths/cysts.  Thus, on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service, the Board finds 
that the pre-service right chest wall lipoma underwent no 
increase in severity during service.  In so finding, the 
presumption of aggravation does not attach.

To summarize, the Veteran filed a claim for service 
connection for a skin condition and provided evidence, in the 
form of pathology reports, regarding three skin lesions.  The 
lipoma from the Veteran's posterior neck, and the cyst on the 
Veteran's abdominal wall were not noted or complained of in 
service and further records regarding their removal could not 
be obtained as the Veteran did not provide the RO with a 
release of information authorization.  The evidence of record 
regarding the Veteran's right chest lipoma showed that the 
lipoma occurred after the Veteran's initial active service 
with the U.S. Army, and before the Veteran's subsequent 
active service with the U.S. Air Force in January 1991.  
Also, service treatment records revealed that the lipoma was 
not aggravated by service:  no treatment or complaints 
regarding the lipoma were made during service, the 1991 
examination noted that the lipoma had not increase in size in 
five years, and self medical assessments from 2004 noted that 
the Veteran was not bothered by a skin disease, tumor, 
growth, or cyst.  Therefore, having carefully considered the 
Veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that service connection 
for a skin condition is not warranted on a direct basis or on 
the basis of aggravation. 

The Board also notes that the Veteran received the Vietnam 
Service Medal and Vietnam Campaign Medal, and his service 
treatment records appear to reflect that he served in 
Vietnam.  However, lipomas are not conditions which have been 
associated with such exposure.  See 38 C.F.R. § 3.309(e).  
Moreover, the Veteran does not contend and the medical 
evidence does not suggest that his condition is possibly 
related to herbicide exposure.  

The Board notes that a VA examination has not been scheduled 
in this case.  However, the only lipoma noted in service 
arose after his first period of active service and prior to 
his secondary period of active service, was the exact same 
size in 1986 as at the time of his March 1991 examination, 
and was not the subject of any complaints or treatment during 
any of his periods of active service until it was excised in 
July 2004.  Additionally, the neck lipoma and epidermal cyst 
were not noted in during any period of active service.  
Finally, the Veteran did not respond to the request to 
authorize the release of additional treatment records which 
may have provided relevant information.  Thus, the Board 
finds that a nexus opinion is not required.  38 C.F.R. 
§ 3.159(c).

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a skin condition, 
claimed as lipoma and epidermal cyst, is denied.


REMAND

A review of the record also reflects that the Veteran's claim 
of entitlement to service connection for hypertension was 
denied in the August 2005 rating decision.  The Veteran's 
representative submitted a general notice of disagreement, 
which stated "We believe the applicable VA laws and 
regulations warrant the grant of the benefit(s) sought by the 
claimant."  However, the notice included attached medical 
records regarding only the skin condition.  The RO issued a 
statement of the case on the skin issue, but did not clarify 
whether the document was also intended as a notice of 
disagreement with the hypertension issue.  See 38 C.F.R. 
§ 19.26(b).  The Board finds such clarification is necessary, 
and if an affirmative response is received, the RO must issue 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the statement of the 
case, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action:

The RO should contact the Veteran and 
his representative to clarify whether 
the January 2006 correspondence was an 
intent to appeal the denial of his claim 
for service connection for hypertension.  
If an affirmative response is received, 
the RO must issue a statement of the 
case, so that the Veteran may have the 
opportunity to complete an appeal on 
this issue (if he so desires) by filing 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


